UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 May 17, 2016 Date of Report (Date of earliest event reported) Planet Fitness, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37534 38-3942097 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 26 Fox Run Road Newington, NH 03801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (603)750-0001 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. The 2016 Annual Meeting of Stockholders of Planet Fitness, Inc. (the “Company”) was held on May 17, 2016. At the meeting, stockholders voted on the following items: Proposal 1: The following nominees were elected to serve on the Board of Directors: Nominee Votes For Votes Withheld Broker Non-Votes Charles Esserman Pierre LeComte Michael Layman Proposal 2: The appointment of KPMG LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2016 was ratified. For Against Abstain Broker Non-Votes 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLANET FITNESS, INC. By: /s/ Dorvin Lively Name: Title: Dorvin Lively
